           Case 2:20-cv-00346-RFB-NJK Document 68 Filed 03/10/21 Page 1 of 1




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
     TANYA SPURBECK,
 7                                                             Case No. 2:20-cv-00346-RFB-NJK
            Plaintiff(s),
 8                                                                             Order
     v.
 9                                                                        [Docket No. 57]
     WYNDHAM VACATION OWNERSHIP,
10   INC., et al.,
11          Defendant(s).
12         Pending before the Court is Plaintiff’s motion to be permitted to file electronically. Docket
13 No. 57. No response has been filed. A pro se litigant may request authorization to register as an
14 electronic filer in a specific case. Local Rule IC 2-1(b). For good cause shown, Plaintiff’s request
15 for permission to file electronically is GRANTED subject to the following:
16         •   No later than April 9, 2021, Plaintiff must file a certification that she has completed the
17             CM/ECF tutorial and is familiar with the Electronic Case Filing Procedures and the
18             Civil Menu E-Filing Categories and Events.1
19         •   Plaintiff is not authorized to file electronically until said certification is filed within the
20             timeframe specified above.
21         •   Upon timely filing of the certification, Plaintiff must contact the CM/ECF Help Desk
22             at (702) 464-5555 to set up a CM/ECF account.
23         IT IS SO ORDERED.
24         Dated: March 10, 2021
25                                                                  ______________________________
                                                                    Nancy J. Koppe
26                                                                  United States Magistrate Judge
27
          1
            The tutorial, Electronic Case Filing Procedures, and Civil Menu E-Filing Categories and
28 Events can all be found at https://www.nvd.uscourts.gov/e-filing-permission/.

                                                       1
